 AIRCRAFT HYDRO-FORMING,INC.581AircraftHydro-Forming,Inc.andInternationalUnion, United Automobile, Aerospace & Agricul-ture ImplementWorkers of America-UAW. Case21-CA-13018November 21, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn April 2, 1975, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed exceptions and brief in support ofitsexceptions and in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Aircraft Hydro-Forming, Inc., Gardena, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified.L.Substitute for paragraph 1(a) the following:"(a) Coercively interrogating employees about theirunion activities, sympathies, and desires, solicitingemployees to revoke their union authorization cards,threatening to close its plant if its employees selectthe Union as their collective-bargaining representa-tive, threatening employees with reprisals if theyselect the Union as their collective-bargaining repre-sentative, and threatening employees that it wouldnot consider on their merits requests for special payraises because of union activities in the plant."2.Substitute the attached notice for that of theAdministrative Law Judge.1Itwas alleged that certain comments assertedly made by Henegar, asupervisor,to an'employee to the effectthat only 35percent of theemployees had signed union cards and that Respondent would put up aheck of a fight to keep the Union out violated Sec.8(a)(1).The221NLRB No. 117Administrative Law Judge credited Henegar's denial that he had made suchstatements She further held, however, that even if the statements had beenmade they would not in the circumstances have violated the Act as alleged.In view of the Administrative Law Judge's credibility findings, we find itunnecessary to pass on whether or not the remarks would violate the Actand thus do not adopt her determination that they would not_However, we do find, contrary to the Administrative Law Judge, thatHenegar violated Sec 8(a)(1) of the Act in telling Toles he could not giveher a raise because of union activities in the plant as it might appear he wastrying to buy her vote This statement placing the onus squarely on theUnion for Henegar's refusal even to consider granting a raise was, we find, aclear threat that union activity would result in economic loss to employeesirrespective of the ments of any claim they might have to a raise, and wasthus unlawfulWhether or not Henegar's warning to Bula, that employees could bedischarged for talking about the Union or soliciting for it, was unlawfullyrestrictive,Member Fanning would find that it violated Sec. 8(aXl) becauseitwas aimed dlscrmunatonly at union activities, and not at talking orsoliciting in generalThreats to discharge employees for engaging inconcerted activity which has been singled out that way are coercive.Chairman Murphy and Member Penello find it unnecessary to considerwhether, as Member Fanning appears to conclude, Henegar's statementconstituted the promulgation of a discriminatory no-solicitation rule, sincethe complaint contains no such allegation, and that issue was not litigatedby the parties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we violated theNational Labor Relations Act, and has ordered us topost this notice and we intend to carry out the Orderof the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains, or coerces you with respect to theserights.More specifically,WE WILL NOT coercively interrogate you re-garding your union activities, sympathies, ordesires.WE WILL NOT solicit our employees to canceltheir designation of International Union, UnitedAutomobile,Aerospace & Agricultural Imple-ment Workers of America-UAW, or any otherlabor organization, as their collective-bargainingrepresentative..WE WILL NOT threaten to close our plant if ouremployees choose to be represented by a union. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten our employees withreprisalsif they choose to be represented by aunion.WE WILL NOT threaten our employees that wewill refuse to consider requests for special payraises ontheirmerits if there is union activity inthe plant.You and all our employees are free to becomemembers of any labor organization, or to refrainfrom doing so.AIRCRAFT HYDRO-FORMING, INC.DECISIONSTATEMENTOF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This case was tried before me in Los Angeles, California,on December 18 and 19, 1974. The charge was filed by theUnion and served on Respondent on September 20, 1974.The complaint issued November 11, 1974, alleging thatRespondent had violated Section 8(a)(1) and (3) of theNational Labor Relations Act. Posttrial briefs were filed bythe General Counsel and by the Respondent.The basicissue hereiniswhether Respondent dischargedemployee JamesGambrell,hereincalledGambrell, be-cause he engaged in- unionor other protected concertedactivitiesorwhether,ascontended by Respondent,Gambrell was discharged because of his unsatisfactory rateof production. Also atissue iswhether Respondent grantedwage increases,solicitedemployees to revoke unionauthorization cards, made various threats, and interrogatedemployees in violation of Section 8(axl) of the Act.Upon the entire record, including my observation of thewitnessesand after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent is a California, corporation engaged in thebusinessof manufacturing formed aircraft and machineparts at its facility in Gardena, California. In the normalcourse and conduct of its business operations, Respondentannually sells and ships goods valued in excess of $50,000directly to customers located outside the State of Califor-nia.The complaintalleges,Respondent admits, and I findthat Respondent is, and at all times material herein hasbeen,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II..LABOR ORGANIZATIONThe parties stipulated, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Union's Organizational CampaignRespondent acquired its business facilities and opera-tions about June 30, 1973, and retained some of theemployees and management personnel of its predecessor.On or about August 16, 1974,1 the Union began anorganization campaign among Respondent's productionand maintenance employees. On September 3, Respondentreceived a letter from the Union demanding recognition asthe collective-bargaining representative of Respondent'sproduction and maintenance employees.2 On that samedate, the Union filed a representation petition in Case 21-RC-13910 seeking a unit of Respondent's production andmaintenance employees, including leadmen. On October 2,Respondent and the Union entered into a Stipulation forCertification Upon Consent Election. Pursuant thereto anelection was held on October 24, 1974.B.Respondent's Antiunion Campaign LettersWhen Respondent became aware that some of itsemployees were interested in union representation, it sentall employees the following letter:August 23, 1974To Our Employees and TheirFamilies:During the past few days; several of your fellowemployees have indicated an interest in having a unionrepresentthem at Aircraft Hydro-Forming, Inc. Yourcompany =does not feel that a union is in the bestinterest of you, our employee.The company prefers to continue to deal directlyand openly ' with its employees rath°er than throughsome outside organization.We are not in favor of athird party, who is neither employer nor employee,speaking about problems that concern you and notthem.We have worked together in a friendly, coopera-tivemanner in the past, and we do not believe that it isin your best interest to bring in outsiders,' pay yourmoneyto them, and at the same time run the risk ofstrikesand other associated problems.We will continue our open door policy of listening toyour' problems, and we invite your comments -concern-ing this serious matter.1All dates hereinafterwill be 1974unless otherwiseindicated.2This is fromthe testimony of George Murray, Respondent's vicepresident and general manager.In a letteraccompanying her posttnal brief,counsel for the General Counsel concedes that the demand letter wasmailed on August 30. September,3 was the next work day. AIRCRAFT HYDRO-FORMING, INC.Sincerely yours,/s/George E. MurrayGeorge E. Murray Vice President and GeneralManagerThe complaintallegesthat by the phrase "we invite yourcomments concerning this serious matter,"Respondentsolicitedemployees' comments on the Union, therebyinterrogating them in violation of Section 8(a)(1) of theAct. General Counsel argues that Respondent was seekingto elicit from employees information as to their unionsympathies and their reasons for supporting the Unionwhich was coercive in view of the antiunion tenor of theletter.However, I am not persuaded that the letter iscoercive. The contents of the letter are otherwise permissi-ble under Section 8(c) of the Act. In context, it is apparentthatwhat Murray was attempting to convey was thatRespondentwould continue its open-door policy oflisteningto employees' problems and that- discussionsconcerning the union activity were no exception. The Actdoes not preclude noncoercive discussions relating tounion representation between employer and employeesand Ido not think it can be inferred that Respondentintended that its invitation would culminate in coerciveconversationsor that such would be the natural orforeseeable consequence of the invitation.There is nocontention or evidence that Respondent did not maintainan open-door policy. Nothing in the letter compels aresponseand, contrary to what thesituationmight be if thesame statement were made in a personal confrontation, noawkwardness or negative inference flows from a failure torespond. Accordingly, I conclude that Murray's August 23letterdoes not constitute interrogationprohibited 'bySection 8(a)(1) of the Act.On August 29, some union literature was distributed atRespondent's plant. On August 30, Respondent mailed thefollowing letter to its employees:August 30, 1974To Our Employees and Their Families:We watched with interest while the "strangers at thegates" handed out propaganda on their respectiveunions proclaiming your rights and their promises.There is something we should tell you about thosecards which were attached.-The cards, when signed by you, directly authorize thesestrangersto represent you during negotiations with thecompany. There will be no election. That's right. NOelection. NO chance for you to express your opinion. NOopportunity for you to vote whether you want a unionornot as guaranteedby the Labor,ManagementRelationAct of 1947 (known as the National LaborRelationsAct). That cardisas good as a ballot, andwhen the NationalLaborRelations Board is convincedthat the union has enough cards (that's right; theNLRB decides, not you), you will have a union whetheryou wanted one or not. Read it carefully. It says that I583your nameauthorizeunion nameto represent me incollective bargaining.What could be clearer?Yes, it is frightening, but youcan dosomething about itwhether you have sent in a card or not. Here is whatyou can do:A. If you have sent in a card, you can send acertified letter (return receipt requested) to theunion requestingthat they return your card. Theymustdo this.You have that right.B.If you are still undecided, don't send in yourcard.Make these strangers give you your right tovote.Either union would like to avoid an election. Not onlydo these cards insure them immediate recognition asthesolebargaining agent for you, but the cards savethem from spendingother union member's dueson along costly campaign that may not succeed. No one isgoing to spend a lot of money on anything that doesn'thave a profitable return.Again, we invite your comments and questions con-cerning this new, very complex problem. Don't let yourrights be negated by a few clever individuals.Sincerely yours,/s/Mark A. WinsbergMark A. WinsbergPersonnelManagerThe complaintalleges thatby this letter, Respondentsolicitedemployees to revoke any union authorizationcards, they may have signed and materially misrepresentedto employees the purpose of such cards by stating that thesigning of the cards would negate the possibility of anyBoard-conducted election, thereby discouraging said em-ployees' participation in and support of the Union.Whether an employer violates Section 8(a)(1) of the Actby involving itself in employee revocation of unionauthorization cards depends upon the degree of employerparticipation in the process.Where the idea of revocationwas initiated by employees, the fact that the employer givesinformation to employees as to, and actually assists in, themechanics-of revocation is not violative of the Act if theemployee has the opportunity to continue or halt therevocation process without the interference or knowledgeof the employer.Jimmy Richards Co., Inc.,210 NLRB 802(1974); Cf.Gilbert International, Inc.,213 NLRB 538 (1974).However,giving assistance where the idea originates withthe employer is violative of the Act. Here Respondent gaveunrequested advice to employees as to the mechanics ofrevocation with no attempt to elicit information as towhether employees availed themselves of this advice andwithno assistanceoroffer ofassistance.In thesecircumstances,Iconclude thatRespondent has notviolated Section 8(axl) of the Act by informing employeesof the procedure for revoking their union authorizationcards. SeeHatteras Yachts, AMF Incorporated 207NLRB1043 (1973), fn. 2, where the Board found unnecessary, and 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclined to adopt the Judge's conclusion, thata similarsituationwould be violative of the Act.Ialso find that Respondent did not violate the Act byinforming employees that their authorization cards author-ized the Union to represent them without an election.General Counsel contends that Respondent attempted tofrighten employees into revoking their authorization cardsby telling them that a Board-conducted election would beprecluded by the cards. The statement is certainly an over-simplicationwhich could be so interpreted, and ifRespondent had taken steps to encourage revocation thelettermightinallthecircumstances be consideredcoercive.However, Respondent took no such steps. Theletterwascorrect as faras it went.Certainly the Unionattempted to gain recognition without an election. IfRespondent had agreed, an election would have beenprecluded. That Respondent did not qualify its statementwith an explanation of the Board'sGissel3doctrine or thatthe wordwillwas used rather thanmaydoes not, in myopinion,make the statementcoercive. Furthermore, theUnion hadampleopportunity to correct any erroneousimpressionleft by Respondent's letterC.TheWageIncrease and thePromise ofIncreased InsuranceBenefitsOn August 29, the following memo was distributed toRespondent's employees-To: All EmployeesDATE: August 29, 1974FROM: G.E. MurraySUBJECT: Increase in WagesWe are happy to announce that effective Monday,September 2, 1974, all hourly, full-time employees whoare on the payroll as of September 1, 1974, will receivea general increaseof twenty cents (20t) per hour addedonto their base rates.Additionally, all rate ranges have been reviewed, andwhere it was necessary, were adjusted upwards to keeppace with the industry. We sincerely believe that ourrates continue to be as good or better than those beingpaid at comparable companies in the area.Further, our health insurance carrier has informedus that due to increased medical and hospital costs, ourinsurance rates will be raised approximately 20% to30% this October. We intend to absorb this increase inorder to continue to provide health and life insurancecoverage at no cost to you and continue to offerdependent coverage at the same low cost. We calculatethis indirect savings to you at an additional fifteencents(15¢) to twenty cents (20¢) per hour.The cooperation that has been shown and the effortthathas been made during the first year of ouroperation and during the recent OSHA inspection issincerely appreciated by your company's management.3N L R.B v Gissel Packing Co,395 U S 575 (1969)4Further complicating the situation,accordingtoMurray and SherwoodYoshimoto,Respondent's controller, was the fact that (I) a loan of $350,000which Respondent was attempting to negotiatewas dependent upon a/s/ G. E. MurrayG. E. MurrayVice President and General ManagerThewage increasewent into effect as announced.Respondent denies that the wage increase was granted inorder to discourage its employees from securing unionrepresentation.Rather,Respondent contends, a wageincrease was planned prior to the advent of the Union butwas delayed due to an unexpected financial crisis. MarkWinsberg testified that when he became personnel manag-er for Respondent in October 1973, Respondent had noformal wage structure and no industry wage survey hadbeen conducted since March 1972. From October 1973through the first part of February, supervisors werepermitted to grant merit increases to individual employeesto bring Respondent'swage ratesin line with industry ratesas shown by a quick, informal survey made by Winsberg.Around January 1, Winsberg began a full wage and salarysurvey which went into effect March 1. The details of thiswage plan are unclear from Winsberg's testimony. Howev-er,Henegar testified that Respondent's wage policy was toreview every 6 months the work performance of allemployees who were above the midpoint of the wage scalefor a particular job classification and to review every 4months those at midpoint or below. If performance wassatisfactory, wageincreaseswould be granted.Winsberg further testified that beginning inMay hebegan to experience some difficulty in recruiting newemployees. As he interviewed applicants and learned of thewage increases they had been receiving, he becameconvinced that a general spiraling of wages was occurringin the area. This was confirmed when he attended aseminar inmid-July on.the "Impact of Inflation" conduct-ed by Manufacturers and Merchants, herein called M &M, an employer association of which Respondent is amember. This seminar, which covered wage trends in theindustry and reviewed a variety of merit andgeneralincreasesystems being utilized, convinced Winsberg thatwages were moving faster in southern California thanRespondent's wage structure contemplated. About 2 dayslater he recommended a wage increase to Murray. Murraysaid he agreed but didn't know if Respondent could meetthe payroll. He said they would discuss it later.Murray testified that in early June duringan interimaudit, the auditors engaged by Respondent discovered acomputer error which could have a significant effect on thecost assigned to Respondent's inventory and perhapscompletelyeliminateRespondent's anticipated profit.4While thisissue wasunresolved, Respondent was in noposition to grant awage increase.On August 16, theauditors informed Respondent that the problem had beensolved, leaving Respondent in about the same financialposition it was in before the error was discovered.Thatsameafternoon,Murray instructed Winsberg to gotoM & M, obtain the relevant information, and make arecommendation as to the amount of wage increase togrant.On August 19, Winsberg spent the day in the M &"clean opinion"of Respondent'sfinancial status from'an independentauditor and(2) it was obligated under the sales-purchase agreement to makeannualpayments of $400,000 for thebusiness AIRCRAFT HYDRO-FORMING, INC.M library gathering wage data from which he concludedthat Respondent's wages were behind that of the industry.Based on this information, on August 20, Winsbergrecommended to Murray a 20-cent across-the-board wageincrease.He also recommended that Respondent's wagestructure needed to be adjustedfrom 15 to 40 cents an houron an individual basis.5 In support of this latter recommen-dation he explained that Respondent had granted approxi-mately 8.7 percent in general increases and it appeared thatthe rate of inflation was about 13 percent. Winsbergfurther stated, "if we don't do it we are going to be in bigtrouble."Murray said it was a lot of money and he wantedto sleep on it.Both Winsberg and Murray testified that on August 21,Murray agreed to Winsberg's recommendation. However,itwas not announced to employees until August 29.Winsberg testified that they delayed announcing-the wageincrease because they anticipated a change in insurancecoverage-either cancellation or a rate increase. AccordingtoWinsberg, he felt that the wage increase and the changein insurance coverage should "go hand in hand" becausethe insurance coverage change was an indirect benefit toemployees since the Company was going to assume theincreased cost and therefore, both the wage increase andthe change in insurance coverage had an effect on theemployees' paycheck. He denied that the amount of thewage increase was dependent upon, or interrelated with,the amount of increase in the insurance premium.Winsberg testified that he first learned of the Union'sorganizational effort on the afternoon of September 22. Hestates that he is able to recall the exact date because it wasthe payday after he went to M & M. Murray says hecannot recall any knowledge of-union activities on August16,but` he doesn't recall whether he had knowledge byAugust ' 19. According to him, he had decided in mid-Julyto give an `across-the-board increase in an unspecifiedamount depending upon' favorable resolution of theaccounting problem.As to the insurance coverage, Respondent had assumeditspredecessor'smedical policy and the carrier wantedRespondent to assume the liability incurred by thepredecessor. The policy was due to expire October 1 andthere had been indications from the carrier that the policywould either be cancelled or there would be a sizableincrease in premium. Whatever the change, the carrier wasrequired to give Respondent notice 30 days before theexpiration of the policy. Respondent's insurance policy wascancelled and its insurance broker indicated that thepremium would be approximately 30 percent higher tomaintain' the same benefits. Winsberg contends that as ofAugust. 29, when the memo was distributed, Respondentstill anticipated a sizable premium increase. Actually, newinsurance coverage was obtained at a slightly reducedpremium on September 10 to be effective October 1.It is well-settled that an employer violates Section 8(a)(1)of, the Act when it, grants benefits to employees in order tothwart the organizational efforts of a labor organization.N.L.R.B. v. Exhange Parts Co.,375U.S.'405 (1963).However, it is similarly well established that an employer5 It is not clearfrom the record but it appears that this referred toindividual classification rather than individual employees.585who is already planning a change in employee benefitswhen it becomes aware of its employees' union activitiesviolates the'Act only-if it alters plans already in process,Stumpf Motor Company, Inc.,209 NLRB 431 (1974) or if achange, otherwise permissible, is announced in a mannercalculated to discourage union activity. The latter situationis not present here. The memos announcing the wage andinsurance change make no reference to union activity noris there any evidence that the changes were ever presentedto,or discussed with, employees in a, manner from whichan intent to discourage union activity could be inferred.The record establishes that since October 1973, on anindividual basis, Respondent had granted wage increases,in an effort to keep apace of industry rates. Winsbergtestified that the difficulty he began, to experience in Mayrecruiting employees, coupled with the inflation seminar heattended in mid-July, convinced himt that ' Respondent'swage structure was not geared to effectively compete in—thelabor market, so he recommended a general, wage increasewhich Murray accepted in principal but could not act uponbecause of the financial crisis which had developed due toan accountingerror. The record also establishes that'on thesame day that the financial crisis was resolved, August 16,Murray. instructedWinsberg to make a wage -survey andbased thereon a recommendation for an increase in aspecific amount.Winsberg made a recommendation onAugust 19 which was approved by Murray on August 20.Although the union activity began, on August l6, therecord does not establish whether activity was open on thatdate.Winsberg testified that'he firstlearned of the unionactivity on the "afternoon of August 22. Murray does notrecall the exact date he learned, of the union activity. Hetestified that he had no knowledge on August 16. Hedoesn't recall having knowledge as early=as August 19, butthe date he learned was so close to August 19 that he can'tbe absolutely certain., GeneralCounsel adduced noevidence "to establish knowledge prior to August 23, thedateRespondent-, distributedamemo to employeesconcerning the Union. General Counsel argues that illegal,motivation can be inferred from the fact that no generalincreasehad been granted since Respondent beganoperations on June 30, 1973, and that .the increase wasgranted during the Union's organizing drive.In the circumstances, these contentions are not persua-sive.There is no evidence to refute' Winsberg's testimonythatRespondent had endeavored to keep its wages in acompetitive position since October 1973,6 and that it wasonly in July, in the midst 'of a financial crisis, that itbecame fully apparent that this -could only be accom-plished by a general increase. Immediately upon resolutionof this financial problem, and prior toanyknowledge ofunion activity,Respondent took steps to ascertain theamount of increase necessary to-make it competitive in thelabor market and made a definite decision on August 20-a date prior to any evidence of knowledge. In thesecircumstances,although the time lapse between thedecision and the announcement on August 29-whenRespondent did have knowledge of the union activity andhad begun a' campaign in opposition thereto-is suspi-6According to Murray, the sales-purchase agreement prevented changesprior thereto 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDcious,absent other evidence to establish,a causal connec-tion between the wage increase and the union activity, it isnot sufficient to overcome Respondent's, defense. As thelightly to be inferred. In thed choice between lawful andunlawful motives, the record taken as a whole must presenta substantial basis pointing toward the unlawful one."Here such a' substantial basis is not present. Accordingly, Ifind `that a preponderance of the evidence fails to establishthat Respondent violated the Act by the wage increase.As td-the insurancebenefits, obviously, if Respondent'scoverage was cancelled, it had no alternative but- to securenew coverage.The rationale for the alleged violation is notentirely clear, however, it appears from General Counsel'sposttrial brief that the alleged violation- arises from themanner in'which the change was' announced. Specifically,General Counsel contends that"Respondent's failure` tocorrect `the error contained' in the A lgust 29 letterregarding the increased'cost, of'insurance coverage andRespondent's intentto abs'orb` such additional cost tendedto deceive employees into thinking `;they were gaining anadditional benefit and that Respondent's failure to correctthis impressionwas intended to convince the employeesthat they would be better off without a union. I find nomerit in thisargument.There is no evidence to, contradictthe testimony of Respondent'switnessesthat at the time ofthe August 29 memo it did anticipate, on the advice of itsbroker, that insurance costs would increase as set forth inthe memo.Further, contrary ,to General Counsel's conten-tion,Murray's .September 19 memo does correct the earlierstatementthat, insurance, costs would increase by 20 to 30percent.Accordingly, I, find that Respondent did -notviolateSection 8(aXl) of the Act by, implementing ,achange in insurancecoverage nor by the manner in whichthis changewas communicated to employees.The complaintalsoallegesinparagraph 11(c) thatRespondent violated the Act by its promise of increasedinsurance benefits contained in the following memo mailedto employees on September 19:To: Our Employees-DATE:September. 19, 1974FROM:G.E. Murray,Vice President & General Manag-ersuB.iEcr: New Insurance ProgramRecently the existing carrier for our employee healthand life insurancesent usa cancellation notice. TheCompany, believed that a better plan for the same costscould be, obtained from a different carrier. Our beliefwas confirmed by the facts:Effective October 1, 1974, your new program will becovered by Blue Cross of , Southern California andPhoenix,Mutual. All deductible accumulations that youhave earned to date for 1974, will be, honored by thenew carrier.A.Hospital in-patient services are now covered100% at 365 days per disability.B.The start of 100% coverage of major medicalhas been lowered-to $2,000.00.C.The lifetime ,major medical has been raisedto $250,000.00.The new plan incorporates all the fine features of ourpresent coverage and includes, these changes:So that no one will lose benefits that they are currentlyentitled to,we urge you to send all your currentphysician, hospital, and prescription bills into thepresent insurance carrier. If you are presently underphysician's care, the present carrier will continue tohonor your claims -for that medical care until' October1, 1974.We are attaching a brief description of your newcoverage,and during., the next week, we will beconducting enrollment meetings for the new insurance.In the meantime, should you have any questionsconcerning this change, please contact Mark Winsberg,PersonnelManager. He will be happy to assist you.We are happy to be able to provide you with this finecoverage at no additional cost to you./s/G.E.MurrayIn the circumstance of the carrier's cancellation ofinsurance coverage, I fail to perceive a violation of the Actby Respondent's obtaining slightly better coverage at aslightly reduced premium or by Respondent notifying itsemployees as to the changes in the coverage, Accordingly,Ifind that Respondent, did not violate Section 8(a)(1) oftheAct as alleged in paragraph 11(c) of the complaint.D.The Suggestion BoxOn ,October 2, Respondent put up a suggestion box with,the following notice:,TO: NOTICE TO ALL EMPLOYEESDATE: October 2, 1974FROM: G.E. MurrayAs the COMPANY has previously advised you, there willbe an election among our employees to determinewhether of'not-they desire an outside organization torepresent them. This election will be held on October24, 1974.The fact that an election is to be held may have raisedsome questions in, the minds of our employees. In orderthat all, of our employees may be informed as to thefacts so that they may intelligently cast their ballot inthe upcoming election, we have decided 'to conduct ananswering service for all employees.7N L.R.B v. McGaheyet at.,d/b/a Columbus Marble Works,233 F.2d406,413(1956) AIRCRAFT HYDRO-FORMING, INC.Between now and October 11, 1974, the COMPANY willanswerpublically [sic] and in writing within 48 hoursallwritten questions submitted by any of our employ-ees.If you have a question concerning the election, theCOMPANY, the UNION, or any related matter, please dropit in the box set up near the time clock.You should not sign the question because we are notinterested in identifying the questioner.We are onlyinterested inmaking all the facts concerning thisimportant matter known to our employees. We willcheck the box for questions each morning and within48 hours give the COMPANY's answer to the question(s)in writing on the BULLETIN BOARD./s/ G.E. MurrayG, E. MurrayThe only evidence adduced by General Counsel as to theposted questions and answers is from employee RonaldCapps,-who testified:A.Well, one of the questions was, "Some of theunion people tell us that the 20 cents raise was to buyour vote." Is this true?And the company's answer was, "No, it wasn't. Wehad made a wage review of the area and decided 20centswas needed at this time and it was done beforethe company had any knowledge of the union."Another question was:"What about parties?"And the company's answer was, "We don't knowwhatismeant, by this question, but we said we wouldanswerall questions.""There has been a lot of talk' of union parties and wewant you to know thatunionsdon't give; they take.""See anotherletter for how much."And another question was:How much are union dues?And the company's answer was that it was generallytwo hours' pay a ,month and that their base rate was$9.50 an employee times the number of employees was18,000 a year, and that went on like that.I don't remember all of it.That is about allI canremember of the letters.Q.Do you recall any questions and answers onemployer-employeerelations?A.Yes.There was some question about why doesn't thecompany give parties, or something and the company'sanswer wasthat they admitted there was a lack ofcommunication, but they didn't know if parties was theanswer for it; if you really wanted, you could take yourunion dues and have your own parties.Respondent put into. evidence several questions andanswersthatwere posted on the bulletin board that itcontends are the ones to which Capps referred:587October 7, 1974QUESTION:WHAT WILL THE UNION COST ME OUT OF MY PAY?ANSWER:UAW CONTRACTS, IN THE PAST, HAVE PROVIDED FORDUES FROMTHEIR MEMBERS TOBE AS FOLLOWS:MONTHLY DUES EQUAL TWO (2) HOURS PAY PERMONTH. THISMEANS IN OUR COMPANY THEAVERAGE AMOUNT OF DUES WILLBE $8.50/PEREMPLOYEEPER MONTH OR $102.00/PER YEAR.BASED ON THE NUMBER OF EMPLOYEES,AT YOURCOMPANY, THIS MEANS THAT THE UNION WILLCOLLECT' $18,360.00PER YEAR IN DUES FROM ALLOF OUR EMPLOYEES. AN INITIATION FEE-IF CHARGEDWILLBE $20.00 PEREMPLOYEE ($3,600.00 PERYEAR).THE COMPANY BELIEVES THAT THIS IS A HIGH PRICE TOPAY FOR YOUR RIGHT TO WORK.QUESTION:/S/ G.E. MURRAYG.E.MURRAY, VICE PRESIDENTAND GENERAL MANAGEROCTOBER 8, 1974IHAVE HEARD IT RUMORED THAT IF THE UNION IS NOTVOTED IN, 'THEY HAVE THREATENED TO TAKE THECOMPANY TO COURT FOR "BRIBING" US WITH A 200 PAYINCREASE AND BETTER MEDICAL INSURANCE. IS THISTRUE?IF SO,ISN'T THIS -BLACKMAIL ON' BEHALF OF THEUNION TO MAKE SUCH A THREAT?ANSWER:WE DO NOT KNOW WHAT THE UNION INTENTIONS ARE.WE DO KNOW THAT THE USE OF THREATS IS AN OFTENUSED DEVICE OF THIS UNION./S/ G.E. MURRAYG. E. MURRAY, VICE PRESIDENTAND GENERAL MANAGEROCTOBER 8, 1974QUESTION:WHY CAN'T THE COMPANY HAVE SOME SORT OF PARTIESSOTHAT THE PEOPLE CAN GET TO KNOW THEMANAGEMENT BETTER? IT IS TAX DEDUCTIBLE.ANSWER:PARTIESARE A MEANS OF INCREASING EMPLOYEECOMMUNICATIONS. THE COMPANY HAS NOT BEEN AS,COMMUNICATIVE IN THE PAST AS WE SHOULD HAVE BEEN.THIS IS DUE IN PART TO THE TREMENDOUS PROBLEMSCONFRONTINGUS.WE - INTEND TO IMPROVE OURCOMMUNICATIONS IN THE- FUTURE. WHETHER OR NOT A 588DECISIONSOF NATIONALLABOR RELATIONS BOARDPARTY IS THE BEST WAY TO DO SO REMAINS TO BE SEEN./S/ G.E. MURRAYG.E.MURRAY, VICE PRESIDENTAND GENERAL MANAGEROCTOBER 8, 1974IN A UNIONSHOP,IFYOU ARE CLASSIFIED INTO JOBDEPARTMENTS, PLASTER, DIE, ETC.,, AND THERE IS NOWORKFOR THAT DEPARTMENT, CAN YOU BE ASSIGNED TOWORK INANOTHER DEPARTMENT OR MUST YOU GOHOME?ANSWER:THE FLEXIBILITYFOR THE USE OF EMPLOYEES VARIESFROMCONTRACT TO CONTRACT. UNIONS TEND TORESTRICTTHEUSEOF EMPLOYEES IN DIFFERENTCLASSIFICATIONS.IT IS TO BE SUPPOSED THAT IF THE UNION HAS ITS WAY,THE EMPLOYEE WOULD NOT BE PERMITTED TO WORK INANY CLASSIFICATION BUT HIS OWN. THE UNION OFCOURSE WOULD WANT THE EMPLOYEE TO DO NOTHING IFTHERE WERE NO WORK AVAILABLE TO HIM, BUT NOCOMPANYWOULD EXIST LONG HAVING EMPLOYEESSITTINGAROUND DOING NOTHING. SO THAT THENATURAL RESULT WOULD BE THAT THE EMPLOYEEWOULD, FIND HIMSELFWITHOUTWORK AND BE'PERMITTED TO CHECK OUT. YOU MUST UNDERSTAND THATNO EMPLOYER WANTS SUCH A SITUATION TO EXIST IN HISCOMPANY./S/ G.E. MURRAYG.E.MURRAY,VICEPRESIDENTAND GENERAL MANAGEROCTOBER14, 1974QUESTION:YOU STATED THAT EMPLOYEES THAT ARE IN THIS UNIONWOULD HAVE TO PAY DUES. CAN YOU SHOW IN AHANDBOOK WHERE THEY WOULD HAVE TO PAY THIS ANDOTHER THINGS THAT THEY MIGHT NOT OF TOLD THEM?ANSWER:MOST UNION CONTRACTS HAVE A UNION SECURITYCLAUSE. TYPICAL OF SUCH A CLAUSE IS' THE CLAUSECONTAINED IN THE DOUGLAS CONTRACT; IT PROVIDES ASFOLLOWS:REFERTO ATTACHMENT EXHIBIT "A"THIS MEANS THAT AN EMPLOYEE IS REQUIRED TO PAYUNION DUES IF HE WANTS TO WORK FOR DOUGLAS.CURRENTLY UAW DUES ARE TWO HOURS OF BASE PAY PERMONTH THAT MEANS THAT EMPLOYEES AT AIRCRAFTHYDRO-FORMING, INC. WOULD PAY ON THE AVERAGE OF$8.00 TO $9.00 PER MONTH. SOME EMPLOYEES WOULDPAY AS HIGH AS $12.60 PER MONTH./S/ G.E. MURRAYG.E.MURRAY, VICE PRESIDENTAND GENERAL MANAGERGeneral Counsel contends that the suggestion box wasintended to solicit grievances in violation of the Act. Theevidence does not'support this contention. The accompa-nying notice clearly indicates that Respondent contemplat-ed use of the suggestion box as a vehicle for campaignpropaganda. Nothing in the notice or in the evidenceadduced in support of this allegation indicate thatRespondent was soliciting grievances with an, impliedpromise to adjust same. See-.L. Meyer Company, Inc., 177NLRB 565 (1969),Sports Coach Corporation of America,203 NLRB 145 (1973). Nor do I find, as contended byGeneral Counsel, that an answer which stated that "unionsdo not give, but take" constitutes disparagement of, theUnion in violation of the Act. In these circumstances, Iconclude that Respondent's utilization of a suggestion boxduring the Union's organization campaign is not violativeof Section 8(a)(1) of the Act.E.The Alleged Interference, Threats, and Coercionby HenegarOn August 29, Leadman Ronald Bula told employeeJamesGambrell thatMachine Shop Supervisor LarryHenegar had accused him of padding his rates. On August30,Gambrell went to Henegar and discussed with himwhat Bula had said. According to Gambrell, Henegar saidhe did not accuse him of cheating on his rate, that all hesaid was that more parts were coming out than he couldaccount for. During this conversation, after the discussionas to the production rate, Gambrell said, "By the way,what do you think of this union mess?" Henegar replied,"Well, I don't think the Union is going to_ get in becausethey only have something like 35 percent of the employeessigned up." Gambrell asked, ",Who is feeding you yourinformation?" Henegar replied, "I have my ways of findingout."Gambrell responded, "I doubt it very seriously-Idoubt very seriously if your information is right because Iknow for a fact that we have well over 50 percent of theemployees signed up." Henegar said he had been a unionsteward once for over a year, that,the Union would makehis job much easier because whenever employees ran out ofwork, he would not have to worry about what to do withthem, he would merely send them home. Gambrell said hethought the Union would be very good for the Companybecause 75 percent of the employees were minorities andthe Company was giving them a rough time and deprivingthem of a lot of things they shouldbe getting. Henegar saidthat Respondent's attorney, Potts, was quite familiar withunion cases and that Respondent was going to "put up aheck of a fight" to keep the Union out. To which Gambrellreplied, "We are going to put up a heck of a fight, also toget the Union in" and proceeded to explain -why hethought the Union would be very beneficial for theCompany.Henegar'testified that Gambrell came into his office andasked why Henegar had accused him of padding hisproduction.Henegar replied that he hadn't accusedGambrell, that he had merely asked Bula if there was someproblem because the parts counts were not coming outright, that he asked Bula and the night foreman to' beginverifying all counts. Henegar states that he doesn't recallhow the subject of the Union arose but he believesGambrell asked his opinion regarding the Union and saidhe felt that 75 percent or more of the employees had signedunion authorization cards.At which point, Henegarmentioned that 30 to 35 percent was needed for anelection.He denies mentioning an attorney named Pottsand states that at the time he did not know that the name AIRCRAFT HYDRO-FORMING, INC.of the Company counsel was Potts. He admits that he saidsomething to the effect that a union would make his workeasier.He denies that Gambrell expressed any personalfeeling as to the Union and further denies that he madeany estimate to Gambrell as to the strength of the Union inthe plant.Subparagraph 10(a) of the complaint alleges thatRespondent violated the Act by saying that only 35 percentof the employees had signed union authorization cards andthat Respondent would put up "a heck of a fight" to keepthe Union out. I credit Henegar's denial that he made thesestatements.Henegar impressed me as an honest andreliablewitness.He testified as to several conversationswith various employee witnesses, none of whom contradic-ted him in any substantial respect. Gambrell, on the otherhand, showed a tendency to slant testimony. In this regard,as indicated below, he testified that he was not demoted,yet the personnel advice form clearly states that he was. Hesaid the reason Henegar gave for reclassifying him to Boperator was that he had not had an opportunity to dosetups and read blueprints. The personnel advice formclearly states "not able to do setups"-a statement he didnot protest.Henegar testified that he had assignedGambrell to do setups and his performance was unsatisfac-tory. Although Gambrell subsequently testified on rebuttal,he did not deny this. Furthermore, Gambrell was veryemphatic that the conversation occurred prior to LaborDay and that Henegar referred to Respondent's counselPotts.Yet,Henegar testified that he had never met orheard of Potts prior to Labor Day and Murray testifiedthat Potts was not retained until after the Union's demandwas received on September 3. Moreover, in the context ofthe entire conversation, I would not consider the allegedstatements as violative of the Act.Accordingly, I find that, Respondent did not violateSection 8 (a)(1) of the Act as alleged in subparagraph 10(a)of the complaint.Capps testified that in mid-September Henegar told himthat unions didn't like to work overtime and if they had aunion it was more than likely that they would work only 40hours a weeks I find that this statement does not constituteinterference, restraint, or coercion within the meaning ofSection 8(a)(1) of the Act.According to Ronald Bula, leadman in the drill shop,9during the early or middle part of September Henegar toldhim that if any of "his people" were caught soliciting ortalking about the Union on company time they would allhave their checks ready for them. Bula replied that hispeople knew better than to do it on company time, theywould do it on breaks and after work. Henegar's version isthat he told Bula he did not want to see anyone in Bula'sarea talking about the Union and distributing literatureduring work time, that they could be terminated. Bulareplied, "none of my people would do that; they knowbetter."Even if Bula's version is credited, Henegar'sstatement is not violative of the Act. It is true that the term8According to Henegar, Capps said he had been working too manyhours, that he would like to see less overtime. Henegar said he didn't seeanyway the hours could be decreased because' of contract backlogs, that thehours might have to be increased. Henegar further related that he hadworked at North American for a year without overtime and was glad for theovertime at Respondent Capps said he had worked in a plant with a union589"company time" is overly broad,Ohio Masonic Home,205NLRB 357;Florida Steel,Corporatiox,215 NLRB No.23, but Bula's statement made it clear that he understoodHenegar to be referring to working time and Henegar didnot contradict his assumption. Accordingly, I find thatRespondent did not violate Section 8(a)(l) of the Act asalleged in subparagraph 10(e) of the complaint.Employee Estelle Toles testified that on September 17Henegar called her into his office for an appraisalinterview.He said he couldn't give her a raise because ofher low production, and even if he wanted to give her araise he couldn't because the Union was trying to come inand the Government had a wage freeze on and he couldn'tgive out any moneys. On September 18, Henegar againtold her that the Union was trying to come in and he couldnot grant anyraisesbecause the Government had a wagefreeze on.Henegar denies that his discussion with Toles occurredin the context of a regularly scheduled review or that hesaid all raises were frozen. Rather, he testified that duringthe first week or two of September, Toles requested to betransferredfrom the burr bench to the drill pressdepartmentwith an increase in pay. Thereafter, hereviewed her production and attendance records and calledher into his office for an interview on September 15 or 17.At that time, he told her her production was too low, issuedher a warning notice regarding her production andinformed her that she could not receive a special increaseat that time. He further told her that he did not want togive any special increases-those given outside the regular4 or 6 months review period-because of the unionactivities, that it might appear that he was trying to buy hervote or show unfair partiality and he didn't want to doanything out of the ordinary. He admits'that he used theterm "frozen" with regard to special merit increases butdenies ever saying thatgeneral merit increaseswere frozen.The next day Toles told Henegar that she thought he wasdiscriminating against her. Henegar said if she felt that wayhe would set up an appointment for her to talk to hisimmediate superior if she wished. She requested such anappointment, which was arranged with Program ManagerCarl Nelson.I credit Henegar's account which does not conflict withthat of Toles but does give more detail, thereby placing thestatement in context.When considered in context, it isobvious that Henegar was referringto wage increaseswhich did not result from regularly scheduled performancereviews. Accordingly, I find that Henegar's statement thathe could not give Toles an increase because there was afreezeon wages due to the union campaign did notconstitute interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act.Employee Rene Entzminger testified that on September3,Henegar came to his work station and asked him if hehad gotten a letter in the mail stating that the Union wastrying to get in the shop. Entzminger replied yes andcontract but had quit aftera few months because hecouldn't get promotedfasterthanthe contractrequired.9 There is no contention thatBula is a supervisor.Leadmen arespecifically included inthe description of the appropriate unit and he votedunchallenged in the election 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenegar asked what he thought about it. Entzminger saidas far as he was concerned,a union would be the best wayfor the employees to better themselves.Later in theconversation Henegar said even if Entzminger had signed aunion authorization card,he could send a registered letterto the Government stating that he wished to withdrawfrom the Union.Henegar's version is slightly different.According to him,he asked Entzminger if he had received a letter from theCompany regarding the union organizing campaign.Entzminger said he had.Henegar said,"Well, you knowyou can call the union card back in if you want to send aregistered letter to the National Labor Relations Board."Entzminger said, "Yes, I read the letter."Henegar also saidthat whenhe worked at North American Aviation, he hadonce worked for an entire year without any overtime.Henegar further said that in his experience, unionspreferred hiring more employees instead of keeping thenumber of employees low and working longer hours.Entzminger said he had once worked in a plant where theunion had been a good deal for him. He said,he had toconsider'his family and if he could make more moneythrough the Umon,he was for it. Henegar replied, "Well,you have to watch out for your family, that is what you areworking for,to support your family."The two versions are not actually conflicting.Henegar'sversion,though more detailed,corroborates Entzminger'sexcept that his account does not include asking.Entzmingerwhat he,thought about Respondent's August 30 letter.However,he does not deny asking this question. BothHenegar and Entzminger impressed me as honest andforthright witnesses and Ifindthat a compositeof theirtestimony more accurately reflects what was said.I furtherfind that Henegar's inquiry as to what Entzminger thoughtof the letter was an attempt to elicit information as to hisunion sympathies.Sincethe inquirywas unaccompaniedby, assurances against reprisals or any indication-that theinformation was sought for legitimate purposes, it wasinherently coercive and violative of Section 8(a)(1) of theAct. In the context of this interrogation and Entzminger'sresponse indicating a preference for the Union, I furtherfind coercive and violative of Section 8 (a)(1) Henegar'sstatement that if Entzminger had signed a union authoriza-tion card;he could send a letter withdrawing his card.F. ''Alleged Threats and Coercion by ReibsomeEmployee Estelle Toles testified that sometime in Augustas she,and fellow employee Claudia Davis were talking atToles'machine,they were approached by William Reib-some,night shift supervisor in the machine shop.After anexchange of a few words Toles resumed operating hermachine and Davis and Reibsome continued talking. Tolesthought they were discussing the -Union so she told Davisnot to say anything about the Union because Reibsomewas the,foreman.Reibsome asked why they wanted aunion.Toles replied,"to better our conditions." Reibsomesaid if the Union came in Ralph Williams 10 would closethe shop down.Toles said,"he can't do that" andReibsome responded, "if you all leave the things' the waythey are eventually you will get what you want."Reibsome admits that he said,before the Union got in orif the Union got in, he believed Mr. Williams would closethe gates. However;he denies saying, "if you all leave thethings the way they are eventually you will get what youwant." Davis testified that Reibsome said if the Union gotin they would close the shop,however, she does not recallhim making the remark that they would eventually getwhat they wanted.SinceDavis' testimony tends tocorroborate Reibsome,and he admits without hesitationmaking the other remarks ascribed to him,Icredit hisdenial that he made such a statement.Accordingly, I findthat Respondent did not violate Section 8(a)(1) of the Actas alleged in subparagraph 13(b) of the complaint. I furtherfind that Reibsome threatened,thatRespondent wouldclose down if the employees chose the Umon as theircollective-bargaining representative. Even if Reibsome iscredited that he qualified - the statement by saying "Ibelieve,"the "coercive effect of the remark is not lessened.A threat of plant closure made in the context of unionorganization has long been recognized as one of the mostpotent weapons of employer interference with the rightsguaranteed to employees by Section 7 of the Act.N.L.R.B.v.Gissel Packing Co., supraat 617-619;Chemvet Laborator-ies, Inc.v.N.L.R.B.,497 F.2d 445 (C.A. 8, 1974);AltmanCamera Co., 'Inc.,207 NLRB 940 (1974). Accordingly,' Ifind that Respondent violated Section 8(a)(1) of the Act asalleged in subparagraph 12(a) of the complaint.Employee Dana Dillman testified that on October 7Reibsome approached' him and they started talking.Reibsome said he didn't know how Dillman felt about theUnion, but if the Uniongot inand therewasn't any workon the particulartype of job thatDillinan was doing, thatinstead of giving him other work as was the currentpractice,theywould send him home.Reibsome said heknew this for a fact because he had seen it happen in hisprior experiences and sometimes employees wereoff for 3or 4 days. Although he places it during the first week inSeptember,Reibsome admits that he had such a conversa-tion with Dillman in which he said, "if this was a unionshop and in your classification if you ran out of work in themill department you would be sent home;you could not goto another department and perform work." Dillman',said,"Is this the truth?" and Reibsome replied, "Yes; in my pastexperience,Ihave seen it.If has happened to me severaltimes."Since Respondent's practice was to reassign employeesto other work when work in their area was low, I find thatReibsome's statement constituted a threat of reprisal inviolation of Section 8(a)(1) of the Act.G.Alleged Promise of Benefit by WinsbergAround the end ofSeptember Respondent held ameeting of machine shopand assemblyarea employeeswithWinsbergas the principal spokesman.According toemployee Ronald Capps, Winsbergexplained that Respon-dent had obtainednew insurance coverage because the oldcoverage had beencancelled.Thensomeone inquired10Respondent's president AIRCRAFT HYDRO-FORMING, INC.about dental coverage.Winsberg replied that due to thetroubles Respondent was having with UAW, they couldnot add anything to the benefits the employees alreadyhad, that if the Union were voted in, that would become anegotiable item; if the Union weren't voted in he couldn'tmake any promises, but maybe they could improve on theinsurance they had,ii In substantial agreement, Winsbergtestified that about September 10, he spoke to employeesregarding the new insurance coverage. He was accompa-nied by a representative from the new carrier and byRespondent's insurance broker. An employee asked if thenew plan included dental coverage and, if not, were theygoing to get such coverage.Winsberg replied, that"because, of the current problem that we were havingoutside the gates, namely, the UAW, we were not able toincrease benefits at this time if it would mean an increasedcost to the Company. I indicated to them that if the UAWgot in, well, then that would be a negotiable item. If theUAW didn't get in, well, I can't make any promises and Idon't know whether we will have it in the future or wewon't. There is always that possibility."I find no violation of the Act in this statement. Rather,Winsberg correctly stated what the law requires - thatdental coverage could be negotiable if the Union becametheir bargaining representative and that no promises couldbe made as to what would happen if the employees rejectedthe Union. In the context of the purpose of the meetingand the question raised, my conclusion is not changed bythe fact thatWinsberg said something to the effect of apossibility of some future improvement. Accordingly, Ifind that Respondent did not violate Section 8(a)(1) of theAct as alleged in subparagraph 12(c) of the complaint.H.Gambrell's DischargeJames Gambrell worked for Respondent from March 5,1974, until he was discharged on September 17. He washired by Personnel Director Mark Winsberg and MachineShop Foreman Bud Nosch as a drill press operator A at therate of $3.50 an hour. At the time of hire, he was told that ifhe received a good evaluation at the end of a 90-dayprobationary period, he would be granted a 25-cent raise.On June 4, he inquired of Machine Shop Foreman LarryHenegar 12regarding his evaluation and promised raise.Later that same day, Henegar told Gambrell he was beingreclassified to drill press operator B, because in Henegar'sopinion he was not an A operator, he had trouble doingsetups and had trouble on the machine. However, Henegarcontinued, he thought Gambrell's attitude was quite goodand it would be fairer to demote him so he would bereviewedas a Boperator rather than being required tomeet the standards of an A operator. ' At the same time,Henegar gave Gambrels a personnel advice form dated11Bula'saccount,though sketchier, is essentially corroborative ofCapps'.12Henegarreplaced Nosch in May.isThis is from the testimony of Henegar, whom I credit. Gambrel]testifiedthat the reasoncited for the reclassification was that he had not hadthe opportunity to read blueprints and do setups.all functions of an Aoperator. I find Henegar's version more consistent with the notation on thepersonneladvice form. There is no evidence that Gambrell protested thisnotationon the grounds that he had not had the opportunity to do setups.14Respondenthas established an estimated time required for the591June 3, 1974, which states, "Demoted to B operator. Notable to do setups." 13 Another employee was also demotedat this time for similar reasons.Gambrell was given written reprimands for low prod-uctivity on two separate occasions, July 19 and September6.On the first occasion, according to Gambrell, Henegartold him that he had noticed a drop in his [Gambrell's]productivity.14 Gambrell explained that the reason for thisdrop was that he had been working on a hazardousmachine and also that the production rate on some of thejobs was too high. Henegar said Respondent was going toretime some jobs, but at present there was nothing he coulddo about it. He said Gambrell should just try and do thebest he could, that he understood and knew Gambrellcould do the work. Henegar did not say that Gambrellmight be discharged in the future. Rather, he said thewritten reprimand was to acknowledge that Gambrell hadbeen spoken to regarding his performance and that itwould not be held against him. However, the reprimandstates:PROBLEMProduction for last 65 days is 60.6%. Production for last3 wks. is 48%. Tardy or early outsis 18 timesin last 65daysSOLUTIONEmployee must improve his production and attendanceHenegar's account, though not as detailed, is not insubstantial conflict with Gambrell's. Thus, Henegar testi-fied that basically he told Gambrell there was a problemwith his production and attendance which would-have toimprove. He further told Gambrell not to get too upset,that this was his first warning notice and it was given assuch to warn him to try to improve his production andattendance.During the period between the first and second, warningnotice, the union organizing campaign began on August16.Gambrell was the chief employee for the Union. Assuch, he was responsible for the distribution of all theunion authorization cards and for securing the aid of otheremployees to solicit signatures on the cards. He attendedall union meetings held for employees and also attended allof the meetings of the unionorganizingcommittee ofwhich he was a member. He signed a union authorizationcard himself and personally secured approximately 55signatures on authorization cards.15Respondent contends that it had no knowledge ofGambrell'sunionactivity.However, Capps' creditedtestimony is that during the first part of 'September,Henegar told him that the whole idea of the union wasperformance of various job operations. An employee's productivitypercentage is computedby dividingthe actual time anemployee spent on ajob into the standard time establishedby Respondent.15Respondentadduced evidence from employee Charles Crowderpurportingto establishthatGambrellwas notthe chiefunion organizerHowever, Crowderadmits thatout of the approximately 150 cards signed,he had someknowledge concerning the distributionof only about 35 cards.Aside from the distribution of cards he offeredno evidenceto support hiscontentionthat Gambreli was not the chiefunion organizer.Furthermore,he admits thatGambrellwas one of the three most active union adherents. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDoriginated and pushed from the drill section which was 100percent for the Union.16 Gambrell testified that on August23 during the morning break at the catering truck, whereemployees were gathered, he called in a loud voice, "Signup for your union cards here, and any information youmight have pertaining to the union, see me at my lunchhour. Among the persons around the truck were Henegar,Nelson, and Richard Baldwin, a test engineer employed byRespondent. Gambrell states that the three were about 6 or7 feet from him and looking at him when he made thestatement and that Baldwin, who was standing next to himsaid in a very low voice, "You are a brave one." Baldwinwas not questioned regarding this remark allegedly madeby him, however, he denies hearing the remark byGambrell.Henegar and Nelson also deny hearing theremark. Bula also testified that Gainbrell shouted if anyonehadn't signed an authorization card, they could get onefrom him. However, when he was questioned as to how heknew Henegar, Nelson, and Baldwin heard the remark, hesaidwhen Gambrell shouted they all turned in hisdirection. On the other hand, Gambrell testified that theywere looking at him when he made the remark and that theonly response of Henegar and Nelson was, "just bowed-head-type reactions." In view of this difference in evidenceand Henegar's general credibility in other regards, I findthat the evidence is insufficient to overcome the denial ofHenegar and Nelson that they heard the remark and thereisno evidence that Baldwin is a supervisor. Gambrelltestified as to a similar incident on September 3 near thecatering truck when he looked directly at Henegar as heinquired if,anyone needed to sign authorization cards.Henegar denies hearing this remark.Gambrellwas given another written reprimand onSeptember 6 which stated:PROBLEMProduction for last 90 days is 63.8% and employee hashad 20 early outs or tardiness in same time.SOLUTIONThe employee must improve his production andattendance.According to Gambrell, Henegar said the overall shoppercentage for the past 30 to 90 days was 70 percent butGambrell's percentage had dropped considerably to 63percent.He further said that Gambrell had 20 early outsand tardies.17 Gambrell replied that during this period, hewas having dental work performed and had brought inletters from the dentist. Henegar said he wanted Gambrellto work harder at increasing his output and that he feltGambrell was attentive, reliable, and capable of perform-ing satisfactorily. According to Henegar, he gave Gambrellthe notice, told him the problem had gotten worse ratherthan improving.Henegar said this second notice wasserious because over a substantial period of time there hadbeen no improvement. He told Gambrell what hispercentagewas, explained how it was computed andshowed him the production record that he maintains.16Henegar admits thatduring the first week in September, he told Cappsthat he hadheard rumors that most of the Union's strength was in the drillpress section.Gambrell was discharged on Tuesday, September 17.According to him, Henegar called him into his office andtold him he was being terminated because of his lowperformance. Henegar said he felt that Gambrell had beena very good employee, that he was attentive, had a verygood attitude and his only fault was his low output. He toldGambrell to feel free to call upon him if he needed areference but not to call the front office because theywouldn't give him a reference. Gambrell said, "This isn'tthe real reason I am being fired now, is it?" Henegarreplied, "No, not -" and cut it off at that. Henegar said hefelt that Gambrell was a little tensed up because of hisimpending wedding. Gambrell further testified that Hene-gar said it was not his decision to terminate Gambrell, thatthe decision came from the front office and he just more orless had to follow orders.Henegar testified that he called Gambrell in and said,"Jimmy, 1 have some bad news. At this time I hate to do it.I know you are just getting married and everything elseand it is a bad time for you, but I just can't justify this lowproductivity anymore. I am going to have to let you go."Henegar further said that if there were any problems onrecommendations and if he needed a personal referencethat persons could call him direct and he would testify astoGambrell's attitude and work quality being good.Henegar denies saying that low productivity was not thereason for Gambrell's discharge or that someone higherthan him made the decision to discharge Gambrell. About10minutes later in the drill press section, according toHenegar, "Mr. Gambrell came up to me and startedshouting. I won't use the exact language. That Mr. GeorgeMurray and Mark Winsberg would not get away with this;that he was not a dumb - a few other choice words and atthat point Mr. Ron Bula came up and said, 'OK, Jimmy.Don't say any more.' and then he left." For reasons setforth above in section E, I credit Henegar's account of thedischarge interview.As' to this latter conversation, Gambrell denies that hewas shouting but does state that because of the machines,the area where the conversation occurred is very noisy andabove normal tones are required. According to Gambrell,he approached Henegar and said he felt that he had beenterminated unjustly and he felt the real reason for histermination was not his performance but his union activity.Gambrell further said he could relay a message to Murrayand Winsberg that he was going to do everything in, hispower "to see to it that some justification be brought aboutfor this mishap." He denied using any profanity but admitsusing terms that he certainly did not relate in his accountof what was said. Similarly, Henegar did,not even attemptto give an accurate account of the statement. However,they agree, and I find that Gambrell indicated that hethought his discharge was not for cause and that Murrayand Winsberg were responsible.General Counsel contends that Gambrell was dischargedbecause of his union activity. In support of this contention,counsel for General Counsel argues that Gambrell wasneverwarned of the possibility of discharge and was17Gambrell had been 15 to 30 minutes late 10 times and had left about Ihour early 10 times. It is undented that he always secured prior approvalbefore leaving early. AIRCRAFT HYDRO-FORMING, INC.discharged only 9 days after the second reprimand.Apparently, the contention is that if the discharge waslegitimate, he would have been allowed something closer tothe 41 days between-the first and-the second reprimand orat least 12 or 13 working days after his second reprimandsinceHenegar testified that his individual employeeproduction records are based upon 12-working dayperiods.General Counsel also contends that the fact thatGambrell was discharged in the middle of a pay period isfurther indicia of a discriminatory motive. I fmd absolutelyno merit inthe contention that Respondent's failure toaccord Gambrell as much time after the second warningnotice as it did after the first is indicative of a discriminato-ry motive. However, the remaining two prongs of GeneralCounsel's timely argument might command considerableweight if the evidence established that Gambrell wasdischarged immediately upon Respondent gaining knowl-edge of hisunionactivities for the timing might tend tosupply the most logical explanation for a discharge of aprecipitous nature. But, such is not the case here.18 In allthe circumstances, I fmd that the evidence supporting aninference of discriminatory motivation from the timing ofGambrell's discharge is insufficient to overcome Henegar'sexplanation- that he was watching production closelybecause of his concern over a slight general drop inproduction. He specifically computed the percentages fortwo employees who had received warning notices toascertainwhether the notices had any salutary effect.Gambrell had shown no improvement after a secondwarning notice, so he was discharged.Respondent's contention that Gambrell's productivitywas the solemotivating factor in his discharge is supportedby the production records which show that Gambrell'sproduction was considerably lower than the average forother operators. The record further shows that otheremployees with a similar low average were also discharged,one on September 6 and one on September 25. GeneralCounsel finds suspect the fact that the other employeeswere discharged during their probationary period 'andGambrell was retained. I credit Henegar's explanation thatGambrell's productivity was not extremely low at the endof his probationary period and his rate was figured on thebasisof "A" operator standards which are higher than "B"operator standards. The production records show that hispercentage at that time was 79.1 as compared with anaverage for other "A" operators of 91.2 percent. There-after, for the period up to his first warning, his percentagewas 64.2 as compared with an average of other "B"operators of 92.6 percent. During the period between thetwo warning notices, his percentage was 64.9 as comparedwith 82.3 percent. For the period between his secondwarning notice and his discharge, his percentage was65.419 as compared with 81.7 percent.18Even if Gambrell's testimony was credited, which I do not,Henegarhad knowledgeof the extent of Gambrell's union activity at least by August23, the date of the catering truck incident, yet Gambrell did not receive hissecondwarninguntilSeptember 6 and was not discharged until September17.593In sum, I find that Respondent's contention thatGambrell was discharged for cause is supported by the factthat his production was low, the issuance of a warningnotice regarding his low production about a month before'the inception of the union activity, his failure to improvehis production, his relatively short period of employment,the lack of creditable evidence of knowledge of his unioninvolvement, the lack of creditable evidence of animusdirected toward Gambrell or any other employee becauseof their union activity, the fact" 'that other employees withsimilarproduction averages were discharged and _ theabsence of evidence of a campaign of deliberate illegalactivity.In these circumstances, I find that GeneralCounsel failed to carry the burden of showing thatGambrell was discharged because of his union activities.Accordingly, I find that Respondent has not violatedSection 8(a)(1) and (3) as alleged in the complaint.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating an employee regardinghisunion activities and sympathies, by soliciting anemployee to revoke his union authorization card, bythreatening employees with reprisals if they select theUnion as their collective-bargaining representative, and bythreatening to close its plant if employees select the Unionas their collective-bargaining representative,Respondenthas interfered with, restrained, and coerced its employeesin the exercise of their rights under Section 7 of the Actand has thereby engaged in unfair labor practices withinthe meaning of Sections 8(a)(1) and 2(6) and (7) of the Act.4.Respondent has not violated Section 8(a)(1) and (3)of the Act as alleged in paragraph 9 of the complaintherein.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(axl)of the Act, I shall recommend that the Respondent beordered to cease and desist therefrom and from infringingin any like or related manner upon its employees' Section 7rights, and that it take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, I hereby recommend thefollowing:19Henegartestified that the slight improvement in Gambrell's averagefor this period came from his last day's work during which he achievedalmost 100 percent on one job. This figure was not available to Henegarwhen he computed Gambrell's average. 594DECISIONS,OF NATIONAL LABOR RELATIONS BOARDORDER20Respondent, Aircraft Hydro-Forming, Inc, its officers,agents, successors, and assigns, shall:1.Cease'arid' desist from:(a) Coercively"interrogating employees about their.unionactivities, sympathies, and desires; so`ticiting employeesF torevoke _ their union authorization 'cards; threatening toclose its plant if its employees select the Union as theircollective-bargaining representative; and threatening em-ployees with reprisals if they select the Union as theircollective-bargaining representative:'(b) In any -like or related `'manner interfering with,restraining, or -coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2:Take` the following affirmative action designed toeffectuate the policies ofthe Act:'20 In theeveni no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, recommenda-tions, andRecommended Order hereiri'shall, as provided in Sec. 102.48 oftheRules and Regulations, be adopted by the Board and_ become itsfindings, conclusions;and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Post at its plant in Gardena, California, copies of thenoticemarked "Appendix." 21 Copies of said notice, onforms provided by the Regional Director for Region 21,after being, duly signed by Respondent, shall be posted byitfor a period of 60 consecutive days thereafter, inconspicuous places, including all places- where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced or covered by any other material.(b)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of the receipt of, thisDecision, what steps have- been taken to,comply herewith.IT is FURTHER, ORDERED that the complaint herein bedismissed insofar as it alleges violations of the Act otherthan those found above.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Nationalof Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment- of the United States Court of Appeals Enforcing an YOrder ofthe National Labor Relations,Board."